           Case 2:20-cv-00719-JCM-BNW Document 6
                                               5 Filed 06/10/20
                                                       06/09/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3
   BRIAN W. IRVIN
 4 Assistant United States Attorney
   501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   brian.irvin@usdoj.gov
 6
   Attorneys for the United States
 7

 8                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9

10   Liron Ben Geno, and Flor Estevez,              Case No.: 2:20-cv-00719-JCM-BNW

11                 Plaintiffs,
                                                      Stipulation For Extension of Time to
            v.                                        File Answer to Plaintiff’s Complaint
12                                                               (First Request)
     Chad Wolf, et al.,
13
                   Defendants.
14

15

16 Pursuant to Local Rule IA 6-1, the Federal Defendants request an extension of time to

17 answer or otherwise respond to Plaintiff’s Complaint in the Nature of Mandamus (ECF

18 No. 1). Federal Defendant received a copy of the Complaint on April 29, 2020. Based on

19 the date of service of the summons and complaint on the United States, the answer or

20 other response is due by June 29, 2020. The Counsel for Plaintiff has graciously agreed to

21 extend the time for filing an answer or other response by forty-five (45) days, or by August

22 12, 2020.

23 ///

24
            Case 2:20-cv-00719-JCM-BNW Document 6
                                                5 Filed 06/10/20
                                                        06/09/20 Page 2 of 2



 1   WHEREFORE, the Federal Defendants respectfully request that this stipulation be

 2   granted and that the answer or other response to the Complaint be made due by August

 3   12, 2020.

 4

 5           Respectfully submitted this 9th day of June 2020.

 6
      REZA ATHARI & ASSOCIATES                        NICHOLAS A. TRUTANICH
 7                                                    United States Attorney

 8     /s/ Luther Snavely                             /s/ Brian Irvin
      LUTHER SNAVELY                                  BRIAN W. IRVIN
      3365 Pepper Lane, Suite 102                     Assistant United States Attorney
 9    Las Vegas, Nevada 89120
                                                      Attorneys for the United States
10    Attorney for the Plaintiffs

11

12   IT IS ORDERED that ECF No. 5 is            IT IS SO ORDERED:
     DENIED without prejudice. Under
13   LR IA 6-1 "[a] motion or stipulation
     to extend time must state the
14   reasons for the extension
     requested...." Accordingly, the
15   parties may refile their stipulation,
     stating the reason for the                 UNITED STATES DISTRICT JUDGE
16   requested extension.
                                                UNITED STATES MAGISTRATE JUDGE
17

18
                                                              6/10/2020
                                                DATED:
19

20

21

22

23

24


                                                  2
